


110 HR 6891 IH: To authorize the closure of a municipal airport in

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6891
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Mr. McCrery
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the closure of a municipal airport in
		  Pollock, Louisiana, and for other purposes.
	
	
		1.Pollock Municipal Airport,
			 Louisiana
			(a)FindingsCongress
			 finds that—
				(1)Pollock Municipal
			 Airport located in Pollock, Louisiana (in this section referred to as the
			 airport), has never been included in the National Plan of
			 Integrated Airport Systems pursuant to section 47103 of title 49, United States
			 Code, and is therefore not considered necessary to meet the current or future
			 needs of the national aviation system; and
				(2)closing the airport
			 will not adversely affect aviation safety, aviation capacity, or air
			 commerce.
				(b)Request for
			 closure
				(1)ApprovalNotwithstanding
			 any other provision of law, requirement, or agreement and subject to the
			 requirements of this section, the Administrator of the Federal Aviation
			 Administration shall—
					(A)approve a request
			 from the town of Pollock, Louisiana, to close the airport as a public airport;
			 and
					(B)release the town
			 from any term, condition, reservation, or restriction contained in a surplus
			 property conveyance or transfer document, and from any order or finding by the
			 Department of Transportation on the use and repayment of airport revenue
			 applicable to the airport, that would otherwise prevent the closure of the
			 airport and redevelopment of the facilities to nonaeronautical uses.
					(2)Continued
			 airport operation prior to approvalThe town of Pollock shall
			 continue to operate and maintain the airport until the Administrator grants the
			 town’s request for closure of the airport.
				(3)Use of proceeds
			 from sale of airportUpon the approval of the request to close
			 the airport, the town of Pollock shall obtain fair market value for the sale of
			 the airport property and shall immediately upon receipt transfer all such
			 proceeds from the sale of the airport property to the sponsor of a public
			 airport designated by the Administrator to be used for the development or
			 improvement of such airport.
				(4)Relocation of
			 aircraftBefore closure of the airport, the town of Pollock shall
			 provide adequate time for any airport-based aircraft to relocate.
				
